Name: 84/20/EEC: Commission Decision of 22 December 1983 authorizing the United Kingdom to restrict the marketing of seed of certain varieties of agricultural plant species (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: plant product;  means of agricultural production;  Europe;  marketing
 Date Published: 1984-01-21

 Avis juridique important|31984D002084/20/EEC: Commission Decision of 22 December 1983 authorizing the United Kingdom to restrict the marketing of seed of certain varieties of agricultural plant species (Only the English text is authentic) Official Journal L 018 , 21/01/1984 P. 0045 - 0046*****COMMISSION DECISION of 22 December 1983 authorizing the United Kingdom to restrict the marketing of seed of certain varieties of agricultural plant species (Only the English text is authentic) (84/20/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 70/457/EEC of 29 September 1970 on the common catalogue of varieties of agricultural plant species (1), as last amended by Directive 80/1141/EEC (2), and in particular Article 15 (2), (3) and (7) thereof, Having regard to the application lodged by the United Kingdom, Whereas, under Article 15 (1) of the said Directive, seed or propagating material of varieties of agricultural plant species which have been officially accepted during 1981 in at least one of the Member States and which also meet the conditions laid down in the said Directive are, with effect from 31 December 1983, no longer subject to any marketing restrictions relating to variety in the Community; Whereas, however, Article 15 (2) of the said Directive provides that a Member State may be authorized upon application to prohibit the marketing of seed propagating material of certain varieties; Whereas the United Kingdom has applied for such authorization for a certain number of varieties of different species; Whereas the varieties listed in this Decision have been the subject of official growing trials in the United Kingdom; Whereas, in respect of the varieties Barcota (red fescue), Brenda, Crown and Sommora (perennial ryegrass), the results of the trials show that in the United Kingdom, when compared with the national rules governing the acceptance of varieties there, which apply within the framework of current Community provisions, they are not distinct from other varieties accepted there (Article 15 (3) (a), first case, of the said Directive); Whereas, in respect of the variety Inca (hybrid ryegrass), the results of the trials show that in the United Kingdom, when compared with the national rules governing the acceptance of varieties there, which apply within the framework of current Community provisions, it is not sufficiently uniform in certain characteristics (Article 15 (3) (a), third case, of the said Directive); Whereas, therefore, the application of the United Kingdom in respect of these varieties should be granted in full; Whereas the application for other varieties is now being carefully examined by the Commission; whereas it is impossible to complete examination of the varieties Bravo and Julia (sugar beet), Center (red fescue), Montreal (Italian ryegrass), Kerem (perennial ryegrass) and Roland (barley) before the time limit specified in Article 15 (1) of the said Directive; Whereas the time limit in question should therefore, where the United Kingdom is concerned, be extended for an appropriate period in order to allow complete examination of the application in respect of these varieties (Article 15 (7) of the above Directive); Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seed and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 The United Kingdom is hereby authorized to prohibit the marketing in its territory of seed of the following varieties listed in the 1984 common catalogue of varieties of agricultural plant species: Fodder plants: 1. Festuca rubra L. Barcota 2. Lolium perenne L. Brenda Crown Sommora 3. Lolium X hybridum Hausskn. Inca Article 2 The authorization given in Article 1 shall be withdrawn as soon as it is established that the conditions thereof are no longer satisfied. Article 3 The United Kingdom shall notify the Commission of the date from which it makes use of the authorization under Article 1 and the detailed methods to be followed. The Commission shall inform the other Member States thereof. Article 4 The time limit specified in Article 15 (1) of Directive 70/457/EEC is, where the United Kingdom is concerned, extended from 31 December 1983 to 31 March 1984 in respect of the following varieties: I. Sugar beet: Beta vulgaris L. Bravo Julia II. Fodder plants: 1. Festuca rubra L. Center 2. Lolium multiflorum Lam. Montreal 3. Lolium perenne L. Kerem III. Cereals: Hordeum vulgare L. Roland. Article 5 This Decision is addressed to the United Kingdom. Done at Brussels, 22 December 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 225, 12. 10. 1970, p. 1. (2) OJ No L 341, 16. 12. 1980, p. 27.